—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered December 3,1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a determinate term of 5 years, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress. Defendant was lawfiilly stopped and detained by the police based on his resemblance, along with his two companions, to the sufficiently detailed joint description of the perpetrators of a robbery as described by the victim, and his close proximity to the crime scene within 10 to 20 minutes after the crime occurred (see, People v Morales, 246 AD2d 396, lv denied 91 NY2d 943). The complainant’s subsequent identification of defendant provided the police with probable cause to arrest and frisk him. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.